    Case 1:09-cv-01302-ENV-RER Document 159 Filed 06/03/19 Page 1 of 1 PageID #: 2468




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                            JOSHUA J. LAX
Corporation Counsel                           100 CHURCH STREET                                        Senior Counsel
                                              NEW YORK, NY 10007                                Phone: (212) 356-3538
                                                                                                  Fax: (212) 356-3509
                                                                                                    jlax@law.nyc.gov
                                                                   June 3, 2019
       BY ECF
       Honorable Eric N. Vitaliano
       United States District Judge
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                      Re: Alexina Simon v. City of New York et al., 09 CV 1302 (ENV)(RER)

       Your Honor:

              I am a Senior Counsel in the New York City Law Department assigned to the defense of
       the above-referenced matter on behalf of defendants City of New York, Douglas Lee, Evelyn
       Allegre, and Francis Longobardi. I write to advise the Court that the parties have reached a
       settlement in principle, and will execute the necessary paperwork to perfect the settlement in the
       next several days.

                                                                Respectfully submitted,

                                                                     /s/

                                                                Joshua J. Lax
                                                                Senior Counsel
                                                                Special Federal Litigation Division

       cc:     By ECF
               Ugochukwu Uzoh, Esq.
